Floods in Central European countries, in particular Poland, the Czech Republic, Slovakia and Hungary (debate)
The next item is the statement by the Commission on the floods in Central European countries, in particular Poland, the Czech Republic, Slovakia and Hungary.
Member of the Commission. - Mr President, indeed, the floods in Central Europe are a very dramatic reminder of our vulnerability to natural disasters, and actually, as we speak in this Chamber tonight, flash floods in the South of France have so far taken the lives of 19 people. So disasters are not confined to the areas which are this evening's subject matter (Poland, the Czech Republic, Slovakia and Hungary). Floods this year have also been hitting hard in the country where we are meeting tonight.
We are all aware that natural disasters are on the rise as climate change leads to more extreme weather events, and when faced with disasters of this magnitude, the national capacity to respond is simply overwhelmed. In such cases, European solidarity makes a difference in saving and protecting both lives and critical infrastructure. These floods we are discussing this evening have underlined the added value of a coordinated EU response.
Let me take us back to the beginning of the floods in Poland, Hungary, the Czech Republic and Slovakia. Very heavy rainfall and severe flooding affected the basins of the Vistula, Oder and Warta rivers in the first half of May. On Thursday, 19 May, Poland asked for assistance - specifically they asked for high-capacity pumps - through the EU Civil Protection Mechanism, which I am responsible for. The EU response to this request was swift and generous, with eight Member States providing exactly what was needed - Germany, the Czech Republic, France, Denmark, and the Netherlands delivered within hours high-capacity pumps and technical expertise. An EU cofinanced multinational module developed by Estonia, Latvia and Lithuania under the Preparatory Action for an EU Rapid Response Capability, which this Parliament promoted, was also deployed. In total, over 55 pumps, 22 expert teams and 300 rescuers were deployed plus one liaison officer from the Monitoring and Information Centre in the Commission.
Six days later, Hungary, which had also been hit by severe flooding, requested sand bags to reinforce its flood containment capacity. The EU Civil Protection Mechanism managed to secure more than three million sand bags from Slovenia, Romania, the Netherlands, Bulgaria, Germany, the Czech Republic, Norway, Slovakia and Croatia.
As we speak, floods and their consequences have not yet abated. Rains continue to affect part of Central Europe. A flash flood hit France yesterday and today. We are waiting for a second-wave flood to affect the south of Poland, where nine European teams are still on the ground. The situation in Hungary is gradually improving. We are in daily contact with the Member States, monitoring the situation constantly and ready, upon request, to mobilise extra EU expertise.
Beyond these emergency measures, the EU Solidarity Fund could also be mobilised to cover certain expenditures linked to repairs and recovery, and the Commission is already cooperating with the affected countries, giving them guidance in preparing applications.
The floods have proven the value of the Civil Protection Mechanism as a platform for real-time information dissemination and response coordination. This mechanism, as you recall, was also triggered for Haiti and for the oil spill in the Gulf of Mexico, and clearly shows the potential of this instrument.
By the end of this year, the Commission will adopt a communication on the reinforcement of the EU's disaster response capacity. It will look at the response to various types of disasters within the EU as well as outside the EU.
One key issue will be improving the mobilisation of the EU's in-kind assistance. Most - not all - but most of this assistance is already channelled through the Commission's Monitoring and Information Centre (MIC). The system ensures that real needs are being met and that duplication is avoided. But it is based on ad hoc offers, and because of this, it is simply not possible to guarantee that the right assistance will be available. So disaster hits and we pray that it won't hit in so many Member States that we will be faced with an inability to meet demands.
We propose to address this by developing reference scenarios for major types of disasters so that we can anticipate the type of help that will be needed, and by mapping out the available assets in the Member States for use when disaster strikes. And we will aim to find agreement with Member States on a voluntary pool of key assets that can be put on stand-by for immediate deployment.
To develop these ideas, we are engaging in a wide-ranging consultation and we will continue to do so with the Parliament, Member States and other stakeholders.
The recent floods are also a reminder that the EU and its Member States need to step up work on disaster prevention. This is a good moment for the affected countries to reinforce their knowledge of flood risks, to draw up risk assessments and maps, to prepare flood risk management plans, and to take all the steps necessary for effective implementation of the Floods Directive.
The increased frequency and intensity of disasters in Europe should also provide a further incentive for Member States to invest in preparedness and build up their capacity. EU solidarity has to go hand in hand with national responsibility, and preparedness will be part of the proposals the Commission will put forward.
So let me conclude, Mr President, by saying that we all recognise that emergency situations have massive human, economic and environmental costs. With the frequency and intensity of disasters on the rise, European citizens expect us to be effective in addressing them both inside and outside the EU.
We have identified disaster management as a priority, and I am personally committed to bringing forward proposals to strengthen the European disaster response capacity.
I would like to thank Parliament for its interest and support. You have been a very strong factor in developing the capacities I reported on, and I do hope you will continue to play this critical role of driving us towards a better response capacity in the future.
Flooding has occurred twice in Europe this year. The first wave came in the middle of May, the second at the beginning of June. This affected the following countries: the Czech Republic, Poland, Slovakia, Hungary and Austria, as well as Germany to a certain extent and even Ukraine and Serbia. We have heard from Mrs Georgieva, today, about the floods in France.
The flood in Poland was one of the biggest ever. The flood was at its height for a long time, lasting for as many as several days along Poland's two largest rivers, the Vistula and the Oder. Most regions in the country were affected. Important infrastructure was destroyed, including a number of water and sewerage facilities, and many public buildings, including schools and hospitals, were flooded. Many thousands of families suffered huge losses. They were given help by different public services and by private individuals. We also received help from abroad from many EU Member States and other countries. We would like to express our thanks for this.
Central and local government authorities in Poland are giving help. Estimation of the damage has begun. Financial assistance from the European Union is important and expected.
(Applause)
Mr President, the recent floods in Central Europe and the current flooding in France show the enormous power of nature and the unpredictability of natural catastrophes. The resolution of the European Parliament, which expresses empathy and solidarity with the victims of the floods and all those who have suffered, above all obliges the European Commission to a make a swift and efficient transfer of aid as part of the Solidarity Fund. The resolution also calls attention to legal measures which are essential to limit the adverse effects of flooding in the future. Put simply, we are talking about correct implementation of the Floods Directive, which obliges Member States to create a system of flood risk management with an initial risk assessment and specification of areas where there is a high or medium probability of flooding. Member States are obliged, under the directive, to prepare flood hazard maps and to establish flood risk management plans.
With reference to the situation in Poland, I would like to point out that before this year's flood, non-governmental organisations which are concerned with the natural environment had repeatedly drawn attention to the incorrect implementation of the Floods Directive in Polish law and, in particular, to the lack of a suitable system for making an inventory of areas at risk from flooding and the unclear legal status of these areas. Therefore, taking the opportunity of this resolution, I would like to draw the attention of the European Commission to the necessity, too, of effective enforcement of Union law in the area of flooding, so that in the future, Poland and other EU countries will not have to apply for EU funds from the Solidarity Fund.
on behalf of the ALDE Group. - Mr President, may I join previous speakers in expressing sympathy for all those who have suffered in recent floods, including today here in France.
Such natural disasters have become all too frequent in recent years. In September 2008, heavy flooding hit north-east England, with the towns of Morpeth and Rothbury particularly badly hit. The floodwaters receded after a few hours, but the damage took many months to repair and cost millions of pounds.
Surely these floods are a wake-up call, a reminder that the cost of dealing with the consequences of climate change is far higher than the cost of getting global warming under control, as Nicholas Stern and others have pointed out.
I am very concerned that this basic fact is being overlooked. We hear some industry voices complaining about the cost of cutting CO2 emissions, so it is very important to publicise the message of this debate: that flooding is hugely damaging to communities and to the economy.
There is only one way to stop a costly increase in natural disasters, and that is to follow the road map to our emission reduction targets for 2020 and 2050.
Mr President, our thoughts are with the victims of all the floods in Central Europe, and also of today's flooding in France. These floods are a further painful demonstration of the force that rivers can unleash on us.
We want to prevent flooding, and so we must mainly look to the future. How can this be prevented? We also know that climate change has meant rivers are increasingly often having to cope with more water in a shorter space of time. This means we must greatly intensify our investigations into ways of giving our rivers breathing space and of preventing this kind of disaster in Europe. After all, prevention is better than cure.
Europe has a truly major role to play in this. First of all, there must be much more cross-border cooperation between countries. If one country does something to its river area and another does not, this will get us nowhere. We need cooperation between countries in tackling rivers. Secondly, the EU must also make responsible use of its own funds in future. EU Structural Funds are still being used too often for projects that only increase the risk of flooding. We must ensure that future EU projects we are paying for do not increase this kind of risk. This is an important task.
Finally, the EU must also look into how better to use the natural buffering capacity of rivers to prevent these floods. Concrete and more concrete only increases the risk of even more flooding. So, then, we need breathing space for rivers, and we need to make use of their natural buffering capacity. This is the only way to prevent flooding in future. Indeed, it must be our primary objective for the future. As I say, prevention is better than cure.
The disastrous flooding which, in recent weeks, has hit Poland and other countries in the region, including Hungary, the Czech Republic and Slovakia, has caused unimaginable damage to industrial, public and civil infrastructure, and has deprived thousands of people of everything they owned. In the Podkarpacie region, I saw with my own eyes how two successive floods, which were huge and of a size never experienced there before, swept away the property of the residents of many of the villages and towns in the region. The flood affected Gorzyce, Tarnobrzeg, Jasło, the Mielecki district, and then the Małopolskie, Lubelskie and Świętokrzyskie Provinces, Mazowsze, Central Poland and Warsaw - in all these areas, the flood caused brutal and tragic devastation.
Therefore, today, in the European Parliament, I call on the European Union and the European Commission to put all possible technical and financial measures in place as quickly as possible, to help Poland and other countries of the region which have been hit by this tragic flood to deal with its effects. I am thinking particularly, here, of the release of funds from the European Solidarity Fund, which was established precisely for the purpose of assisting Member States in the case of cataclysms of this kind.
In view of the enormity of the tragedy which has hit Poland, Hungary, the Czech Republic and Slovakia, we know that without this European solidarity, and without European Union aid, it will be very difficult for us to restore normal life in the areas affected by the floods. Therefore, I would like to express my thanks for what has already been done - for technical assistance, human assistance and the expressions of sympathy which have reached Poland. Please make this just the beginning, take further action and show further support for our country, for Poland, and for the other countries, so that we do not feel left to our own devices in clearing up the tragic effects of this great and terrible flood.
(Applause)
During May and early June 2010, exceptionally adverse weather conditions caused extreme floods, which affected Poland, the Czech Republic, Hungary and the entire Slovak Republic.
The flood situation was prefigured by April 2010, which was the warmest April since 1880 from the point of view of average global air temperature. Evaporation from the surface of the oceans and seas caused quantities of water vapour to enter the atmosphere that were excessively large for the time of year, and it was only a matter of where and when it would condense and fall to the earth in the form of rain. It happened above Central Europe, above the Czech Republic, Poland, Slovakia and Hungary. Persistent rainfall then alternated with intense storms over Slovakia for more than a month, from 12 April to 5 June 2010. The heavy rain caused a dramatic increase in water levels in all rivers in the Slovak Republic. However, the cause of the rapid rise in water levels was not just the rainfall, but also the development of a flood situation, which was significantly reinforced and accelerated by the exceptionally high saturation of the soil with water due to the protracted rains. Nature was no longer capable of retaining the water and most of the rainfall flowed on to the surface of the terrain, and not into the rivers, inundating populated areas, production sites, roads and railway lines.
Extreme values for water levels and water flows were recorded in practically all water monitoring stations, and, in exceptional cases, exceeded the flow rate for the sort of water situation which might be expected to occur once in every 100 to 500 years. The unleashed water first overflowed the riverbeds, and then began to burst river banks, flood fields, destroy roads, sweep away bridges and undermine railway tracks. It gradually inundated the fields, swept into towns and villages and destroyed human dwellings. The tempestuous water carried off not only bridges, roads and houses, but also human lives. Not far from Košice in eastern Slovakia, an entire village was set in motion, and an 11-20 metre thick layer of sodden earth with family houses is slowly moving down a sliding surface, with almost 190 damaged houses coming closer to destruction every day. After the rains, 300 000 hectares of agricultural land remained flooded in Slovakia. It would therefore surely be appropriate in this situation to activate the Solidarity Fund to pay for flood damage and expenditure. The provisional estimate for overall damage in Slovakia is in excess of EUR 260 million.
(HU) Mr President, ladies and gentlemen, first of all, please allow me to take this opportunity to congratulate László Tőkés on his election. It is a great joy for every Hungarian, regardless of party affiliation, that our Hungarian brother from Transylvania can hold this very important position in the European Parliament. In recent weeks, vast territories in Central Europe were affected by devastating floods. It is particularly tragic that this natural disaster, which hit several countries, has also claimed human lives. In Hungary, there are still settled areas under water today. The situation is further complicated in Hungary by the fact that the floods caused the greatest damage in the poorest counties.
On behalf of Jobbik, I would like once again to thank all those who took part in flood defence. I come from Borsod-Abaúj-Zemplén county, and was able to gather personal experiences of the disaster. Two important lessons have been learned as regards flood defence. First, that apart from fire fighters, the organisation of State institutions was lamentable. The positive experience, however, was the joint effort of citizens and the organisation of the Hungarian National Guard. It is thanks to the Hungarian Guard that there was not still greater damage in Hungary. I would like to use this occasion to thank National Guard members on behalf of the entire European Parliament here in Strasbourg.
The European Union must offer assistance as soon as possible, while also monitoring the use of the funds. There is a risk of some people trying to use the money from the Solidarity Fund unlawfully. Support must not be given to those people, the majority of whom are of Roma origin, who did not participate in the flood defences but instead abandoned their houses in the hope of obtaining various sources of aid, trusting that in the course of reconstruction, they will be able to move into new houses free of charge.
To date, Jobbik, the Movement for a Better Hungary, has provided some 10 million forints in aid to those in need, ensuring that we do not abandon people. They can continue to count on Jobbik in the future as well.
The following item is the order of the registered speakers. I wish to express my solidarity with both Hungarian and Roma flood victims and, as the first speaker from the countries affected by the floods, I invite Mr Tamás Deutsch to take the floor.
(HU) Mr President, Commissioner, ladies and gentlemen, please allow me first to speak on something other than the topic at hand. If, some twenty years ago, someone would have told me that Bishop László Tőkés would, as vice-president of the European Parliament, be giving the floor to Tamás Deutsch, Member of the European Parliament, I would have listened with incredulity, and yet the ways of fate and the Creator are inscrutable. It is with a grateful heart that I reflect on the opportunity to work with the President here in the European Parliament.
I welcome you as vice-president of the European Parliament, and as someone who, along with Jerzy Buzek, is a hallmark of two very important European values; action against dictatorships that violate human dignity and loyalty to our shared Christian European values. Ladies and gentlemen, allow me also to express my solidarity with the victims of the disastrous floods in Central Europe and, of course, with the victims of the natural disasters in France.
At the same time, a word of thanks is also in order. Our thanks go to all those who took part in flood defence personally and to all those of our fellow European citizens who mobilised their own personal resources and helped the defence efforts with voluntary offers and are now helping with rehabilitation. It was thanks to a particular situation, or rather, since the term thanks is obviously inaccurate here, it was due to a particular situation that we had floods in Hungary, as in our case, it was mainly smaller streams and rivers that burst their banks, which had never before caused such a disaster. This also goes to show that traditional flood defence methods are no longer adequate.
I would like to express my appreciation to the European Commission for mobilising the European institutions for flood protection so rapidly and effectively. I wish to express my hope that following the European Parliament's example, the European Commission will also make rapid and effective decisions on the financial aid required to assist rehabilitation.
(PL) Mr President, the risk of flooding can be minimised, and it is lower when movements of water are precisely simulated and monitored. The natural disaster in Poland began with local flooding caused by a lack of storm drains and low retention, and was followed by large-scale floods. Storage reservoirs and modern embankments reduce the probability of flooding and are essential, but the exclusively market-oriented neoliberal policy of a cheap state, low budget and low taxes delays expensive hydrotechnical investments.
The large river at the centre of Europe - the Vistula - is an unspoiled river, which can please only the ecologists, but it is a shameful affair for my country. Implementation of the Vistula Programme, which was begun in the 1970s and whose objective was to civilise this beautiful river, was abandoned for political reasons. The authorities of the People's Republic of Poland and their successors were accused of gigantomania, but now we have gigantic losses and misfortune. Modern investment based on cohesion funds is essential.
(SK) Various parts of Europe have repeatedly been overwhelmed by natural disasters in the form of floods. There have recently been floods again in Central Europe, in Poland, the Czech Republic, Slovakia and Hungary. They have caused immense damage, which requires the involvement of funding from the European Union's Solidarity Fund.
However, destructive floods have affected a far wider area of Europe. It seems that, despite measures for the more flexible and responsive provision of assistance, Europe must reassess its priorities as far the paying out of shared European resources is concerned. The implementation of common investments aimed at flood prevention, investments for securing sufficient water for supplies of drinking water, and also for the purposes of irrigation and producing electricity, must become a programme priority for infrastructure construction at the level of Member States and the EU as a whole.
(DE) Mr President, congratulations on your new position.
The statistics on the damage caused by the floods do not measure the human suffering of those affected. Many people in Eastern Europe and today in France have lost everything that they have worked for throughout their entire lives. They are faced with ruin. Many have even lost friends or relatives. These experiences are too painful to be constantly repeated. From the perspective of the Group of the Greens/European Free Alliance, there is only one response to this problem and my colleague, Mr Eickhout, has already mentioned this. Let the rivers take up the space they need and reach a natural depth. For the River Oder, for example, this means that expansion plans must be stopped on the Polish and the German side of the border. This means that we must ensure not only that dams are built, but also that there is enough space on the flood plains, so that prevention remains the decisive word. This is the only reason why we are voting in favour of this resolution, because our negotiations have brought about an increased emphasis on prevention in the text.
However, there are obvious weak points. There is no mention of the fight against climate change in this resolution. When we look at the Regions 2020 study, it becomes clear that in future, 150 million people will have to leave their homes, unless we do something about climate change now. For this reason, we must put climate change at the heart of future European regional policy with the aim of preventing flood disasters.
(CS) Ladies and gentlemen, the flood problem is, without doubt, the most serious topic we are tackling this week here in Strasbourg. For our fellow citizens, the floods are becoming a recurring threat, which has real impacts on their property and, of course, on their health.
The European Union, which symbolises cohesion, support and cooperation, assists afflicted areas through the Solidarity Fund. This fund makes it possible to provide financial support to countries where estimated damage is expected to exceed EUR 3 billion, or where it amounts to more than 0.6% of a Member State's GDP. The recent floods in Central Europe have nonetheless shown that, despite the overall damage caused by the heavy rains, some countries - especially the smaller ones - are not able to meet the stipulated limits individually, and therefore cannot obtain support. As the Solidarity Fund should primarily serve to regenerate afflicted areas of Europe, there is a need to ensure greater flexibility in the submission of joint applications, which would reflect overall damage and not just the particular damage recorded in individual Member States. I would therefore like to call on the Commission in this regard to take steps to revise the relevant regulation.
(CS) Mr President, ladies and gentlemen, I stand before you as the representative of a country which has been afflicted by floods in recent weeks. Although their devastating effects have not been as bad in the Czech Republic as in neighbouring Poland, they have caused particular destruction in the Moravian regions. I am therefore pleased that, on the basis of my warning, among others, the resolution we are debating mentions not only Poland, but the entire region of Central Europe. The idea of solidarity is one of the brightest manifestations of European cooperation, and it is precisely this that I would like to appeal to now. As Europeans, we should always be prepared to join forces and help those who are in need. We have already shown that we are not indifferent to the fate of those afflicted by natural disasters: in 2002, the Solidarity Fund was set up in response to widespread flooding in the countries of Central Europe.
The fund's annual budget of about EUR 1 billion should suffice to cover this year's flood damages. However, the States affected must request European aid. In this context, I would like to mention the difficult position of the Czech Republic, arising from the fact that the flood damage calculated so far has not reached the stipulated minimum of 0.6% of GDP. The Czech Republic's only hope of obtaining a contribution from the Solidarity Fund is through the application of Article 2 paragraph 2 of the second subsection of the regulation on the Solidarity Fund, according to which contributions can also be requested, in exceptional circumstances, by a neighbouring Member State which has been affected by a natural disaster to a lesser extent. The connection between the flooding in Poland and the Czech Republic is surely obvious. After all, the rivers that have overflowed in both countries rise in the Czech Republic. There is no time to lose. The request for help from the Solidarity Fund must be submitted within a time period of 10 weeks from the occurrence of the first damage, which, in our case, means by the end of July. This is not much time, particularly in a situation where talks are continuing in the Czech Republic on the composition of the government. I would like to end by thanking the President of the European Parliament, Jerzy Buzek, for visiting the affected areas in the east of my country in person.
(PL) Parliament has appealed to the European Commission many times for more efficient release of funds to help the victims of natural disasters.
It is time, at last, to introduce a flexible model of giving aid from the Solidarity Fund. It is essential to intensify preventive work. Structural funds should play a more important role in financing the prevention of natural disasters and managing their effects. The pool of money for this purpose must contain significant funds for scientific research, risk management, civil defence and the monitoring of hazards. The European Environment Agency should be involved in the preventative measures to a greater extent.
I sympathise with all the victims of the flood, and I would like to express sincere thanks to EU citizens for the help they have given Poland. I, too, with my friends - farmers from Puck and Reda - arranged for 22 tonnes of cereal fodder for hungry animals to be sent to areas affected by the flood in Świętokrzyskie Province. Individual help is faster and is targeted better than institutional help. It is time we learned a lesson from this.
(PL) Mr President, seeing the enormity of the damage caused by the flood in Poland and Central Europe (thousands of people who, in some cases, lost everything they owned; in Poland alone, over 300 000 people were flooded and 40 000 people had to be evacuated), together with a group of colleagues from the European Conservatives and Reformists, I suggested that the European Parliament do something about this terrible drama, this natural catastrophe, by debating the matter and drafting a resolution. I would like to thank everyone who has contributed to the approval of this initiative, including the chairs of all the parliamentary groups, because it is an expression of our solidarity with all those who have suffered, and also of solidarity with the countries which have been affected, but principally with the people who have experienced the greatest losses. Above all, our objective is to persuade the European Commission to give as much help as possible to the people and countries which are in need, and that the help should be flexible and adapted as far as is possible to the needs of individual regions. Once again, thank you very much.
(SK) In this Parliament, we like to use words like 'a common Europe', 'European unity' and 'Europe for the citizens'.
Every year, we open the doors of Parliament to thousands of visitors from all Member States. Through legislation, we try to promote the ideal of Europe as a unified community of nations. However, all of these fine words and noble ideals will be so much hot air if we cannot back them up with practical deeds. The natural disaster which struck Central Europe, Germany and, since yesterday, France as well, has threatened lives and inflicted enormous damage. We now know that the people living in these towns cannot cope with the consequences of the floods on their own. They rightly expect assistance from their own governments and solidarity from their neighbours, because they themselves would do the same in a similar situation. Man cannot command the elements. A community of people, however, who are bound together in solidarity, can cope with any natural disaster.
By adopting the resolution submitted, we will send a clear signal that Europe is not just a legal construct or an impersonal market but, first and foremost, a functioning community of nations, who help each other in need. It will be a signal that Europe has not only a head, but also a human heart.
Ladies and gentlemen, as I speak these words, it is again raining persistently in Slovakia.
(CS) Mr President, Commissioner, ladies and gentlemen, the recent floods in Central Europe have brought enormous damage and a cost in human life. If the European Union provides assistance - as I believe it will do - it should be focused, along with national funding, not only on reconstructing destroyed infrastructure, but on the long-term objective of installing directly flood defence measures, in close cross-border coordination. All of the measures should be aimed at preventing the recurrence of such disasters, and, in the event that they do recur, at limiting their impact as far as possible. After all, similarly destructive floods are recurring in Moravia, the eastern area of the Czech Republic, 13 years after its reconstruction.
However, the floods are also an opportunity to think carefully about what kind of flood-defence measures will be the most effective, while having the least impact on the environment and local people. The floods have become a Europe-wide problem, affecting Central Europe yesterday and southern France today. It is therefore appropriate to consider a European flood defence strategy. In this debate, the EU should act as an independent moderator and adviser, helping to find the most effective solution.
(PL) In Poland, Mr President, Mrs Georgieva, the flood came in two waves. The first wave took away people's belongings, the second took their hope, but it can also be said - using the words of Ernest Hemingway: 'do not ask for whom the bell tolls, it tolls for thee' - it tolls, too, for the Germans, and it also tolls today for the French.
I would like to say very clearly: the European Union has very often helped the countries of Southern Europe which have been affected by cycles of drought - France, Spain, Italy, Portugal, Greece. In Central and Eastern Europe, it is floods which occur periodically. Today, the European Union is taking an exam in solidarity - a solidarity which must not be just a slogan or a cliché, but must also be an instrument with specific financial content, and this is being counted on by Poles, Czechs, Hungarians and Slovaks.
(Applause)
(DE) Mr President, Mrs Georgieva, ladies and gentlemen, only a few days ago, we saw the shocking images on the television of huge areas of Poland and other Central European countries under the flood waters. People have died in these floods and our sympathy goes out to their relatives and friends.
Villages, towns, agricultural land and infrastructure have all been destroyed. The television pictures have already been replaced by other images, but the extensive damage now has to be slowly and laboriously repaired. These countries should have the solidarity of the other countries in the European Union behind them during the work on repairing damage on this scale. Following the flood disaster of 1997, Poland and other Central European countries have once again been hit by devastating floods. We cannot control the weather and it is in the nature of rivers to flood at certain times. However, the questions that we have to ask are whether, given that natural disasters can happen at any time, the right measures have been taken to prevent the damage caused by natural phenomena of this kind and whether, for example, sufficient attention has been paid to issues of sustainable disaster prevention during the landscape planning process.
If we are to provide aid, we must ensure firstly that it goes to those directly affected by the natural disaster in order to safeguard their livelihoods. Then it is a question of the Member States working together, because natural disasters do not stop at national borders, with coordination on a European level to do more to prevent the damage caused by disasters of this kind. The flood protection system on the River Oder, which has been built jointly by the Polish and German authorities, is a clear indication that joint prevention measures can provide real protection. However, we have still not done enough.
We do not need a European disaster prevention programme. The government of each country should take primary responsibility for protecting that country against disasters, including drawing up disaster plans. However, in the case of a disaster and when damage has been caused, the aid provided can effectively be coordinated at a European level and the voluntary organisations which provide aid should have their expenses reimbursed quickly and without red tape. Therefore, I support Mrs Georgieva's plans, which will allow us to turn these aims into reality quickly.
(SK) The floods which have affected almost all of Central Europe have been catastrophic for these countries.
In Slovakia, the worst affected area was the east of the country, where I live, and I saw with my own eyes how the water has destroyed a lifetime's work for some people. It has destroyed roads, houses, bridges, crops in the fields and, sadly, it has also taken human lives. The rainfall of an entire year fell in the course of one month. Flood defence measures were simply ineffective against such a volume of water. In the Košice municipality alone, more than 4 000 houses were under water. The small town of Kežmarok, which has 17 000 inhabitants, was almost completely inundated. People only recover from a disaster such as this with great difficulty. The water threat has not yet fully passed and there is already a risk of more.
Water purification plants remained submerged after the flood, sources of drinking water are polluted, the effects of the hot weather threaten calamity from the proliferation of mosquitoes, and many roads and bridges are still impassable. A large number of family houses have been destroyed by landslides, and are no longer habitable. Despite the solidarity shown by people and the help of the state, there is an urgent need to draw on the resources of the Solidarity Fund. The sooner we help the affected regions, the sooner we will mitigate the suffering of people living in these areas. There is also considerable room for drawing funds from the Cohesion Fund. The joint draft resolution by a group of Members offers all kinds of solutions for assistance.
(PL) Mr President, it is good that we are having this debate, which was proposed by Mr Ziobro at a meeting of all Polish MEPs. It is good because what has happened in Poland, Hungary, the Czech Republic and Slovakia requires the intervention and help of the European Union. When a tragedy occurs, when there is a flood, the media shock us with images of houses and the people who have been washed out of them, tree roots sticking up into the air, tears and weeping. The cameras are there, there is sympathy, and there is even mobilisation and help. However, it is only after the flood that the real drama begins. Then, people are left alone with their misfortune. In Poland, there are places like Wilków, 90% of which is under water. There are also places like Lanckorona, where 50 houses have collapsed due to a landslide. The European Union must react when damage like this happens, when there is a drought, when there is a flood or an earthquake. If we were able to help Haiti, we must help our Member States all the more. In Poland, we say that 'a friend in need is a friend indeed'. Therefore, I appeal for the maximum possible help for Poland and for all other countries which have been hit by this disaster.
(PL) The flood is a great tragedy. People have died, infrastructure has been destroyed and tens of thousands of families have lost all their possessions. This drama has affected people in both urban and rural areas. Farmers' crops have been destroyed, their machinery and buildings have been damaged, and they have lost the things they need to do their work. They have been left with their outstanding loans, and the animals which were rescued have been left without food.
The Polish authorities, and also the authorities of the other countries affected by the flood disaster, have taken action to help, but it is important that similar action be taken by the European Union. The sooner this happens, the better will be the perception and evaluation of the EU's action.
I would like to take the opportunity to express my thanks to all governments and countries, and to our neighbours, who have helped us, and I would like to thank everyone even more sincerely for the simple personal solidarity extended to us in this tragedy.
(Applause)
(SK) We are talking here this evening about tens of millions of people.
We are talking about people who, over recent weeks, have lost everything, minute by minute: their assets, their homes, everything they spent their entire lives saving for. We are also talking about farmers who have lost their land and their crops, which were the only income of their livelihoods for the entire year. All of these people are looking to our Parliament this evening, and waiting to see what decision we will take. We would also like to help them from our national budgets, but our national budgets are exhausted because we have had to deal with the full scope of the economic and financial crisis, and they are exhausted because we were committed to follow the rules of the Growth and Stability Pact. That is why they turn in hope to the European Parliament.
We are also talking here about something which no one has yet mentioned, and that is the insurance companies, the commercial insurance companies, which have repeatedly refused to insure people's homes which were situated in so-called flood zones. I would appreciate it if the insurance companies also gave more attention to this, and if we could look for a way to oblige the insurance companies to insure these people, and for the premiums not to verge on usury.
(HU) Hungary is one of the countries most severely hit by the flood. I would like, first of all, to express my thanks for the solidarity and assistance received, and to say that in Hungary, the floods and excess inland water affected mainly the poorer regions and poor families. Many of these are Roma families. Their settlements are generally less safe and located in the worst spots that are most exposed to flooding. Therefore, it is very important that we show special solidarity with them.
Several suggestions have been made as to how to send aid rapidly. I have a few suggestions in this regard. On the one hand, Member States must make decisions on increasing the resources of the Solidarity Fund and their quicker and more flexible use. The amendment to the proposal that would be of particularly great significance at the moment has been before the Council for a long time. The Spanish Presidency could be of great help to us in this matter. Moreover, it would be a good thing if Community resources could also be reallocated to this end, that is, agricultural policy sources could also be used to ensure that farmers who have suffered serious damages may also receive compensation.
(HU) I wish to thank the Commission for its statement, and I agree with it. Allow me to add a few additional points. In Hungary, we can speak of the greatest flood of the past century. A great number of houses collapsed, several hundred, in fact. More than 4 000 people had to be evacuated. Many are still without shelter today. The stability of many houses still standing is also questionable. Damage control, cleaning and disinfection are currently under way. Inoculations are being given to prevent infection. Large areas of agricultural lands have been flooded in the interest of public protection. The severity and extent of the damage caused by these actions are immeasurable.
I am very pleased with the European Union's new programme, which makes early warning of natural disasters possible. I would, however, like to draw the Commissioner's attention to the fact that natural disasters are becoming increasingly frequent, and therefore stepping up disaster management is of great urgency. There is great solidarity in Hungary, but we also need European-wide collaboration, to express one of the European Union's most important principles, that of solidarity. One manifestation of this solidarity is the opening up of the Solidarity Fund.
(RO) I welcome the debate on the situation regarding the management and planning of river basins in Europe in the current context. Europe is going through a difficult period from a social and economic perspective, which means that natural disasters at these times have an increased impact on society. It is obvious that at the moment, Member States alone are unable to invest in river basin planning projects. Like the countries currently being affected by floods, Romania and Bulgaria are affected every year by floods. Only God has spared us this year.
I would like the Commission to draft, in the same way as for the Danube Strategy, an action plan to help Member States to plan internal river basins in vulnerable countries.
I would also like to ask the Commission whether it is considering allocating specially earmarked funds to planning projects for river basins for both cross-border and internal rivers, in order to prevent floods in future.
(PL) Recently, Poland has been hit by two severe floods, and thousands of people have lost everything and have nowhere to live. Many areas have been flooded, with the region around Lublin suffering in particular, and a place called Wilków, which was completely under water, has become a symbol. The losses are so great and so severe that the victims were filled with hope by Mr Barroso's announcement that EU aid would be given as part of the Solidarity Fund. In order not to disappoint that trust, the European Commission should take swift and decisive action.
We hope the sum made available will not be a symbolic one. In the present situation, all barriers should be removed and steps taken immediately to make procedures more flexible, and significant resources should be sent directly to the victims of the natural disaster in the worst affected regions.
Adoption by our Parliament of the resolution will give a strong mandate to Mr Barroso to take immediate action.
(Applause)
(DE) Mr President, firstly, I would like to express my sympathy for the victims and those affected by the floods. In Austria, people are talking not just about a flood, but about the flood of the millennium in Eastern Europe. This flood has threatened the lives of thousands of people in Slovakia, Poland and Hungary. The question here is about the need for immediate aid and also about education and awareness-raising, for example, to help people to do the right thing when a flood happens in order to avoid loss of life. Last but not least, there is the question of prevention and, above all, of the cause. I can only remind everyone that we all need to provide protection, while at the same time taking the environment into consideration.
(PL) Mr President, I would like to take the opportunity to congratulate you on taking up the position of vice-president, but I would like to say something to Mrs Georgieva and the entire European Commission. The losses - human, financial and environmental - call for real European solidarity. This is a test of whether the European Union can react and respond to the needs of the citizens. This is not an empty slogan, because our second principle is the subsidiarity principle. Member States cannot cope with this situation, so they need solidarity and European subsidiarity. The Solidarity Fund can help with the rebuilding of infrastructure, reimbursement of the costs of rescue efforts and in restoration of equipment which has been damaged. However, there are also human needs. This requires a certain adjustment to be made to regional development funds and the common agricultural policy fund so that it will be possible to use these funds to help people who have suffered losses related to the flood, who have lost their possessions and often all the things they need to work, and who will not have anything to live on for the foreseeable future.
(PL) Floods, as we have seen, do not recognise borders. Once again, after 13 years, floods have hit several countries in Central and Eastern Europe. I want to assure everyone that, in human terms and as far as the effectiveness of the rescue services is concerned, the Polish services, at least, did everything they could to rescue property wherever possible. In many areas, including in Lower Silesia, they passed the exam with flying colours.
I would like to talk about three things. Firstly, the administrative burden related to the Solidarity Fund should be reduced, so that help can be sent effectively to all the victims who were so tragically affected by the flood in all the countries which were hit. Second, we should make effective provision for legal instruments such as optional financial instruments which include an obligation to insure. Then, compulsory insurance would be significantly cheaper, and additional help would be available to everyone who suffered in floods today and in the future. Thirdly, in future, the Cohesion Fund should support construction of storage reservoirs and polders, because combating floods is the main problem in Europe. I think the new financial agenda should make this an absolute priority.
(Applause)
(PL) Mr President, I would like add my congratulations to those of my fellow Members.
I would like to thank you all on behalf of my constituents. Southern Poland, which was so terribly and heavily hit by the floods, is my constituency. I shall be pleased to take them the beautiful words of solidarity I have heard from you, today, in our late night debate. What has happened there, and the huge human misfortune, really is difficult to imagine. I have been to many of these places and have seen the people who have been left homeless and, as my fellow Members have said, without jobs, because their newly built places of work were washed away by the water. However, this has all happened, in addition, in those parts of Europe which not long ago got back on their feet, in which a new infrastructure was built with a huge amount of work, also thanks to European solidarity. Part of this has been destroyed, but what has not been destroyed is faith in European solidarity. Their will to fight has not been destroyed, either, nor has their will to improve their situation or their enterprise. These people are courageous and ready for hard work. Mrs Georgieva, let us offer them a helping hand as quickly as we can, and they will quickly and efficiently rebuild the damaged parts of the common European Union.
(PL) I come from another southern region of Poland, Lower Silesia, which has been struck many times by floods in recent years.
The great flood was 13 years ago. Last year, there was a slightly smaller flood, and this year, the region has been flooded again. There is a difference, not only in the scale of the waters, the scale of the flood and the scale of the upheaval which took place 13 years ago and this year, but also in the fact that at that time, Poland was not a member of the European Union and now it is. It is important, therefore, that the victims of this year's flood, unlike those of 13 years ago, receive help from European institutions. In these dramatic circumstances, therefore, it is truly important that EU citizens, such as the residents of Lower Silesia and other regions of Poland, see that the Union is doing something and that it helps not only industrial corporations, not only banks and not only states which have financial problems, but also ordinary people when they are in need. It does not matter whether it is Central Europe or Western Europe - as was the case with France this year - and it does not matter if it is going to be the Solidarity Fund, the Cohesion Fund or the Regional Development Fund.
The Union must be there when people need help and support.
(Applause)
(SK) First and foremost, I would like to express my sympathy and fellowship with the affected regions in Poland, the Czech Republic and Hungary, but also in Austria, Germany and, from today, also France, as well as my native Slovakia, and also to express sympathy with the families of the victims.
The floods in Central Europe have caused extensive material harm, damaging the entire infrastructure, taking the roof from over the heads of thousands of people and claiming many casualties. Yet the regulation establishing the European Union's Solidarity Fund now displays many shortcomings. The fund was originally intended for major natural disasters, and experience gained so far indicates a need to further modernise this instrument. This applies mainly to the lack of speed in the provision of funding and the transparency of the criteria. I would therefore like to call on the Commission to take into account the need for modernisation.
Since the mobilisation of resources from the Solidarity Fund is conditional on the approval of the European Parliament, I will personally argue, together with my fellow Members, for this approval to be granted as quickly as possible.
(PL) Mr President, in one of the flooded provinces alone, Małopolskie Province, the water claimed nine lives. It flooded 645 towns and villages, and over 2 000 houses are now no longer fit for use. Mountain and foothill areas suffered particularly during the flood. These areas face a daily struggle with difficulties which are the result of specific features of their terrain and their poor infrastructure. The natural disaster which hit Małopolska has aggravated problems which already existed, flooding many kilometres of roads and railway lines, sweeping away bridges and flooding schools, farms, businesses and residential buildings. As a result of the flood, over 1 000 landslides occurred in this characteristic region, which caused additional losses, in some cases, taking away entire villages.
In the face of this natural disaster, I appeal to the European Commission to take account of the specific features of individual regions affected by the flood when making funds available from the Solidarity Fund in order to give the best possible help to the victims of this upheaval.
(RO) I wish to express my solidarity with the victims of the floods which have hit Poland, the Czech Republic, Slovakia and Hungary. The Danube's waters rose to a very high level in Romania as well, threatening a number of locations with floods, including in the Danube Delta area.
Climate change is causing desertification and increasing the incidence of extreme natural phenomena such as storms, torrential rain and floods. The development of an effective system in Europe for averting and managing flood risks is an absolute must. According to the specific European directive, Member States must evaluate flood risks in river basins by 2011 and produce flood plain maps by 2013.
I call on the Commission to make sure that the plans and strategies for reducing flooding are going to mean more than just pieces of paper. I also urge the Commission to draft a common policy on inland waters which will provide an integrated approach to dealing with economic and social development in Europe's river basin regions, as well as with environmental protection, water quality and the prevention and management of flood risks.
Member of the Commission. - Mr President, I would like to thank all who have spoken this evening. I will be travelling to Poland next week, and many of your comments give me a much deeper understanding of what I will be looking for.
Let me take first the issue that has been brought up most frequently by all speakers. This is the ability of the Commission not only to mobilise emergency assistance and deploy teams when we are fighting a disaster, but also to alleviate the pain and suffering of people, post-disaster, by providing access to the Solidarity Fund. I would like to make two points on this.
First, what do we have today? Many of the speakers have clearly been engaged and interested in how the Solidarity Fund operates, so let me just recap what people have said so far. There is a threshold of 0.6% of GDP or at least EUR 3 billion in damages. Just by way of illustration, for Poland this is a damages threshold of EUR 2.1 billion; for Hungary it is EUR 591 million; for the Slovak Republic, EUR 378 million. Only after that threshold has been passed is there access to the fund.
The submission has to be made 10 weeks after the disaster and then, on the basis of the submission, the Solidarity Fund is triggered. As many of you have probably noticed in the past, sometimes the response period - the time it takes for money to reach the beneficiaries - while intended to be shorter, can sometimes stretch into the future. So that is the reality today.
My second point is that the Commission has made a proposal to the Council which was also strongly supported - even before these very serious floods - by Parliament. The proposal aims precisely to increase flexibility, accelerate speed, and allow local circumstances to be better factored into the response.
However, this proposal has been stuck in the Council, mostly because of financial considerations in the context of the crisis. In the Commission, we are very hopeful that the floods will flush it through, and our intention is to take into account the experience of the floods and improve the proposal further. I would certainly be very grateful to Parliament for your support. We will echo the words we have heard this evening on what you would like to see by way of solidarity. So a friend in need can be a friend indeed.
We believe that is really essential and we are very much in favour of pursuing it. We will, given the circumstances and given the messages we have heard this evening, do everything possible within the current parameters of the Solidarity Fund to pursue the delivery of assistance as expeditiously as we can. The fund is not my area of responsibility but I will work with Commissioner Hahn who, like me, is very keen to see the fund being flexible and agile so that we can deliver now but also deliver better in the future.
Secondly, comments were made - in addition to the Solidarity Fund - on being able to tap into the Structural Funds and the Cohesion Fund. Yes, indeed the EU financial instruments can cofinance a wide range of risk management measures. They can cofinance many of the things people talked about - such as reconstruction of river beds, afforestation, allowing a natural flow of water to return, planning, and multi-country studies.
Just as an illustration of what kind of funding is currently available: for Poland, EUR 700 million are available and for the Slovak Republic, EUR 120 million. Obviously, it is very important to look into current allocation and opportunities to use these funds in a flexible manner to provide relief to those who are affected.
Thirdly, there has been quite an important discussion on the Floods Directive. It is regrettable to say that some countries that are most severely hit by the floods have not transposed it yet. There are infringement procedures open, including against Poland, and I do hope that what has happened is a wake-up call so that we will see Member States moving very prudently on the implementation of the Floods Directive. Dates have been mentioned of 2011, 2013 and 2015, where very critical deadlines have to be met.
I have heard a number of speakers raise the issue of prevention, which is really much better than cure. In our communication, which will appear at the end of this year, we will be taking this comprehensive approach of combining prevention measures with response and feedback mechanisms through rehabilitation. Without this kind of approach, I think we will be sitting in this room in the future discussing the same issues the same way we are doing tonight.
That takes me to the much broader issue, namely adaptation to climate variability and climate change. Climate change is here to stay. Honourable Members have talked about mosquitoes returning. This sounds like an impossibility. Were they not supposed to be gone? Well, with climate change, we may see the return of malaria even to the European continent. Of course, the only way to cope is to very prudently assess what the trends are and what we can do to be best prepared for those trends. Climate systems are not linear. In other words, we have to be prepared for a wide variety of scenarios and this is what in my team we would like to bring forward so that our action can be as effective as possible.
Let me raise one more point, on insurance schemes. Regions of the world that have been at risk of climate variability for longer than us in Europe - especially Latin America and the Caribbean - have invented insurance schemes for risk mitigation that I believe are of interest to our region. As we think of advances in the financial industry in Europe, I think it is important to encourage innovation that would allow us to package risk better, reduce it and provide more assurances to those who suffer from disasters. Today, we are talking about floods. I would not be at all surprised if later in the summer, we were talking about forest fires. All those risks require us to think in a way that collectively reduces the burden of risk on those that are most exposed.
In the next months, I will certainly come to Parliament as we evolve our thinking on how we can best prepare and equip Europe to respond to disasters. I will be sure to come to Parliament often because what I have heard this evening - which incidentally relates to my country, Romania and Bulgaria are not entirely off the hook, with the Danube river being higher than it normally is at this time of the year - is a tremendous level of concern that has to translate into reciprocity of an equally high level of action.
May I just conclude, since many of the speakers have turned to you, Mr President, by congratulating you on your election, and say that I am very honoured to be the first Commissioner to stand in front of you in your new capacity.
I have received six motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 17 June 2010.
Written statements (Rule 149)
Mr President, last year, in the course of the debates on the Copenhagen climate conference, we often heard the prediction that one of the inevitable consequences of climate change would be an increase in the frequency of extreme weather events. We did not have to wait long for all this talk to turn into a reality close at hand. The countries of Central Europe have been hit by unprecedented flooding in recent weeks. Hungary has not, since time immemorial, seen floods across such extensive territories and with such intense rains, in the course of which twice - and in some areas three times - the average monthly precipitation fell on the country over four days. The problem was further aggravated by the fact that the great quantities of water came not via the major rivers but along hitherto gentle small and medium-sized streams, and along which no suitable flood protection has been built in the past years.
The enormous damage caused by the flood and the desperate struggle of local residents remind decision makers that we must urgently complete all those water protection infrastructures that are necessary to prevent similar disasters in the future. 'A friend in need is a friend indeed' goes the old saying. The Union, built on solidarity among the peoples of Europe, realises the dream of its founding fathers by offering assistance in such difficult situations to those who are in trouble. Therefore, I recommend that the Commission examine how appropriate financial tools could be used to speed up the construction of flood reservoirs and other water protection installations in these countries.
Mr President, I live near the River Warta and saw how, as the level of the river rose, the anxiety and fear of the people who live along the river rose too. That fear was made greater by reports coming from areas that had already been flooded.
Flood victims in Poland have received support and empathy from many people, organisations and institutions. They have received help, too, from abroad. My political group, Civic Platform, and our candidate for President of the Republic of Poland, Bronisław Komorowski, have helped in the rescue effort.
Europe is already united, on the basis of its own principles, and not because of calls for unity being made by the Polish opposition. The Solidarity Fund and its mechanisms work independently of debate and politicians, and it is a very good thing that this aid mechanism is independent.
Once again, Poland has been hit by a flood. Many people and households have suffered, including many from the region around Lublin, which I represent. In the next few months, our priority will be to repair the damage and the devastation which has been caused. We have to think now about how to prevent similar situations in the future.
We must not allow a similar wave of destruction to afflict us in the future, for the experience of recent years shows that the number of natural disasters in Europe is growing, and Poland, too, will be at particular risk of flooding. It has emerged that Poland has used only several million of the EUR 2 billion which the European Union granted us for flood protection work. We still have not prepared a plan for work of this kind.
Many Member States have not fully implemented the European Union Floods Directive. This should now be done as quickly as possible. The European Commission must be flexible in helping regions affected by the tragedy, which are now going to prepare plans for clearing up and reconstruction after the flood. It should also, in cooperation with Member States, review flood risk management plans and methods of preventing catastrophes, and it should also review the way in which EU money is granted for this purpose.
The recent floods in Central and Eastern Europe have provided further evidence that, in many cases, people's suffering is caused not by a shortage of manpower but rather by a lack of a unified logistical system or service. It must be noted that in the area of civil defence or disaster protection, the existing protocols are neither sufficient nor adequate. A protective system guaranteeing the security of citizens' lives and property must be able to handle modern information and communication tools and services. The access to information of people living with disabilities is still limited at the time of natural disasters, as was the case after the eruption of the Icelandic volcano and the resulting air traffic chaos. We need a change of perspective here. It is indispensable for all media to broadcast in ways that are accessible and unimpeded (with subtitles, accompanied by clearly visible visual information) and to help people at times of natural disasters; furthermore, mobile telephone operators should cooperate in providing their subscribers with preferably free and immediate information tailored to individual preferences and needs. These improvements can only be achieved if the European Commission takes decisive initiatives and cooperates with Member State governments to continue the development of single protocols.
Mr President, the floods, the painful effects of which have been felt not only in Poland, but in Hungary, the Czech Republic and Slovakia, have caused huge losses. This is yet another cataclysm which has shown us how helpless we are in the face of the forces of nature, and it forces us to take swift and effective action. There are many victims who have lost their near and dear ones and all their possessions - I would ask them to accept my condolences and expressions of sympathy.
At this particularly difficult time, all forces at our disposal have been mobilised. There are numerous examples of rescue work carried out by the emergency services and by ordinary people. This difficult moment should give us food for thought and motivate us to take swift action in terms of determining precisely what else should be done in similar situations in future. It would be a good idea to organise units which would not be very expensive but which would ensure a rapid reaction in the event of danger. In addition, we should also ensure that they are able to cooperate with each other as part of the EU.
I welcome adoption of the report on the European Earth Observation Programme (GMES), which enables better monitoring of the removal of the effects of natural disasters. Crisis management will be more efficient, because all services, at national, regional and local level, will have access without charge to data collected by GMES. I would like to express my hope that despite the difficult financial situation in the EU, funds will be made available to help countries affected by the disaster.
The flood in May and June which swept across Poland particularly affected Podkarpacie Province, where I live. The losses are enormous. People have been deprived of everything they owned: homes, farm buildings, agricultural land and livestock. The tragedy faced by these people cannot be put into words.
I would like to express my sympathy for my fellow Poles and, in the context of today's debate, I would like to stress the significance and the scale of the human tragedy and also to emphasise the hope that help will be forthcoming from the EU. At this difficult time, human solidarity has been evident, and I would like to thank all those people from Poland and abroad who have helped us. Our biggest priority, however, is financial aid for the affected areas to rebuild devastated infrastructure, which is why it is so important for Poland and for Poles to receive help and solidarity from the entire EU and to be able to benefit from the Solidarity Fund.
In recent weeks, Poland has been the victim of a flood which has claimed the lives of 20 people. Thousands of homes have been destroyed, leaving the population of flooded areas with nothing to live on and, in many cases, with no hope of a way out of this dramatic situation. After the experience of what is known as the flood of the millennium in 1997, it was hoped that improvements had been made to the protective infrastructure, which, however, proved to be insufficient. The flood has so far come in two waves, which have ruined houses and entire housing estates and towns, but which have also caused huge losses in agriculture. It is estimated that in the south of the country, over 50% of tomato and cucumber crops have been irretrievably lost, and transport of goods through the flooded areas has become difficult or impossible, which is already causing a visible rise in food prices. According to estimates, the present situation may bring about a fall in GDP of as much as 0.2%. We all realise it is difficult to fight such a force. However, steps can be taken to counteract it. An effective system of anti-flood protection needs to be devised, in consultation with different groups, because this is a problem which concerns many sectors. We should not concentrate only on the national dimension of such measures, because floods are a phenomenon which can cross national borders. It is essential to have a supranational approach to measures for protection and warning. It is also essential to make well thought out infrastructure investments, because without effective protection and responsible spatial planning, we will not be able to withstand other floods.
The current flooding in Central and Eastern Europe has caused huge amounts of damage and has forced thousands of people to flee their homes. The River Vistula had already burst its banks at the end of May. Natural disasters on a scale of this kind not only have a humanitarian and environmental impact, but also drastic economic consequences for the countries affected. The governments of the countries involved can request aid from the Member States and the EU in order to repair the damage caused by these catastrophes, under the terms of the solidarity clause in the Treaty of Lisbon. When events of this kind occur, the European Union must demonstrate the key benefit of a community based on solidarity, by providing aid rapidly, efficiently and without unnecessary red tape. The European Union's existing financial instruments, such as the Solidarity Fund, can be used to offer support for reconstruction in the affected areas. However, civil protection must remain the responsibility of the Member States, which are familiar with the special requirements of their regions and can therefore respond more quickly and appropriately.
in writing. - Honourable Members, let me begin by expressing my gratitude and appreciation for the men and women of the search and rescue units that have been working tirelessly throughout the affected areas of Central Europe. I would also like to thank the various Member States that have offered their assistance and support during this time of need. As a Member of the European Parliament elected from one of the countries affected by devastating flooding, I strongly support the Joint Motion for Resolution on the floods in Central European countries. The recent floods have brought into clear focus the need to respond to such situations in a more proactive manner. Therefore, I agree with the resolution in calling for the creation of a new EUSF regulation capable of responding to natural disasters in a more flexible and effective manner. Just as natural disasters strike quickly and without warning, they are not limited to one geographical location. I believe we should be prepared to respond just as quickly to help those affected. The people that elected us need to know that we are there for them when they need us the most. Thank you!